Renewed application by a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counsellor at law. The application was referred to the Committee on Character and Fitness for the Second Judicial District for investigation, hearing^ and report. The committee’s report has been received by the court. Application granted; *540applicant’s name directed to be restored to the roll of attorneys and counsellors at law, effective November 12, 1968. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.